Citation Nr: 0109409	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran filed a timely substantive appeal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1948.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which the RO informed the veteran 
that he had not submitted a substantive appeal following the 
issuance of a statement of the case in September 1997.  The 
veteran disagreed with this determination.


FINDINGS OF FACT

1.  By an award letter, dated July 10, 1997, the RO awarded 
the veteran additional compensation benefits for his spouse, 
effective from June 1, 1996.

2.  The veteran, by and through his representative, filed a 
notice of disagreement, contesting the effective date for the 
payment of additional compensation for a spouse, in August 
1997.  The RO furnished the veteran and his representative a 
statement of the case in September 1997.

3.  The RO did not receive any communication from the veteran 
capable of being construed as a substantive appeal with such 
RO action until February 1999, more than 60 days following 
the issuance of the September 1997 statement of the case, and 
more than one year following the July 1997 award letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the September 1997 statement of 
case, which was relative to the issue of an earlier effective 
date for the payment of additional compensation benefits for 
a spouse.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In February 1997, the veteran submitted Department of 
Veterans Affairs (VA) Form 21-686c, Declaration of Status of 
Dependents.  He reported that he was married, and had been so 
since February 1947.

By award letter dated July 10, 1997, the RO advised the 
veteran of an amendment in his compensation benefits.  He was 
notified that benefits were included for his spouse.  The 
award was effective June 1996.

In September 1997, the veteran's representative submitted a 
notice of disagreement with the effective date of the award 
of increased compensation based on a spouse.  

A statement of the case dated September 1997 was issued.  The 
RO addressed the issue of entitlement to an earlier effective 
date for additional dependency allowance for a spouse.  The 
cover letter sent with the statement of the case stated that 
the veteran had to file a formal appeal in order to complete 
his appeal.  He was informed that his appeal should address 
the benefit he wanted, the facts in the statement of the case 
with which he disagreed and the errors he believed the RO 
made in applying the law.  It was further noted that he had 
to file his appeal within 60 days from the date of this 
letter (September 9, 1997), or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
him of the action he had appealed.

The next communication from the veteran was received in 
February 1999.  He stated that he should have been awarded 
additional compensation for a spouse when the law allowed.



Analysis 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on when a substantive appeal 
was filed, with respect to the issue of an earlier effective 
date for the payment of additional compensation for a spouse.  
It is not disputed that the veteran promptly submitted a 
notice of disagreement with the July 10, 1997 award letter.  
The RO furnished the veteran a statement of the case relative 
to that issue in September 1997.  While the veteran's 
representative asserts that the veteran did not respond to 
this statement of the case because it was not adequate, this 
claim is not relevant.  Even if the veteran considered the 
statement of the case to be inadequate, the fact remains that 
the veteran was specifically notified of the requirements to 
complete an appeal, and thus he was obligated by law to 
perfect his appeal within the applicable time period.  See 
38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. § 20.303.  He did 
not take any action until he submitted a letter in February 
1999.  Clearly, this letter was received more than one year 
after the July 10, 1997 letter, and more than 60 days after 
the September 1997 statement of the case.  Id.  In addition, 
it has been argued that the RO improperly characterized the 
issue on the current statement of the case issued in January 
2000 as timeliness of the notice of disagreement with the 
July 1997 award.  The Board point outs that the January 2000 
statement of the case included a summary of the evidence in 
the case pertinent to the precise issue with which the 
veteran had expressed disagreement; it contained the 
pertinent regulations concerning what constitutes an appeal 
and what is a valid substantive appeal; and it included 
detailed reasons for the RO's unfavorable determination as to 
the issue of the timeliness of the substantive appeal.  See 
38 U.S.C.A. § 7105(d)(1)(A)-(C); 38 C.F.R. § 19.29.  Thus, 
the mere fact that the RO mischaracterized the issue is not 
prejudicial to the veteran's claim.  Therefore, the Board 
concludes that the veteran did not file a timely substantive 
appeal, as prescribed by law, following the issuance of the 
September 1997 statement of the case.  Accordingly, the 
appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

A timely substantive appeal was not filed following the 
issuance of the September 1997 statement of case, which was 
relative to the issue of an earlier effective date for the 
payment of additional compensation benefits for a spouse; the 
appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

